DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, 11, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaitsev, et al., “Magnetic resonance imaging of freely moving objects: Prospective real-time motion correction using an external optical motion tracking system”, NeuroImage 31.3 (2006): 1038-1050. (Note: The following rejection corresponds to the European Search Report for EP 19 16 3417.)
Regarding claims 1, 13, 14 and 15, Zaitsev discloses “obtaining MRI data of the object during a first acquisition step and during a second acquisition step (Cross calibration procedures, page 1041), wherein each acquisition step comprises at least two data acquisition periods (Cross calibration procedures, page 1041); monitoring, by a camera system, a movement of the object during the first acquisition step and the second acquisition step; adjusting the MRI data obtained during the at least two data acquisition periods based on the monitoring (second paragraph on left column of page 1040); comparing, by a processor, MRI data obtained during a first reference period of the at least two data acquisition periods of the first acquisition step to MRI data obtained during a second reference period of the at least two data acquisition periods of the second acquisition step; and correcting, by the processor, for each of the at least two 
Regarding claim 2, Zaitsev discloses “adjusting respective data sets of each of the data acquisition periods of the first and the second acquisition step depending on a result of the monitoring.” (second paragraph of the left column on page 1040)
Regarding claims 3 and 16, Zaitsev discloses “wherein each of the respective data sets is adjusted depending on the result of the monitoring at least once during the respective data acquisition period.” (second paragraph of the left column on page 1040)
Regarding claim 5, Zaitsev discloses “monitoring comprises monitoring, by the camera system, a movement of one or more markers attached to the object.” (Fig. 1, tracking taraget)
Regarding claim 6, Zaitsev discloses “wherein the camera system comprises at least two cameras having different positions with respect to at least one of the one or more markers.” (Fig. 1, tracking cameras)
Regarding claim 8, Zaitsev discloses “establishing a mapping rule depending on the result of the comparison of the MRI data obtained during the first reference period to the MRI data obtained during the second reference period; and correcting for each of the at least two data acquisition periods of the second acquisition step, the obtained or adjusted MRI data based on the mapping rule.” (second paragraph of the left column on page 1041)
Regarding claim 9, Zaitsev discloses “wherein the mapping rule corresponds to a Euclidian transformation.” (second paragraph of the left column on page 1041)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 18, 2021